Mr. Justice Dever delivered the opinion ■ of the court. Abstract of the Decision. 1. Appeal and error, § 1522*—when improper return of verdict with interest computed harmless error. Where a jury returned a verdict in an action <?n a building contract and erroneously added the words “with interest,” and were ordered to retire and bring in another verdict for the whole amount which they might find was due plaintiffs, and to exclude the words “with interest” from the verdict, and the jury brought in a verdict which included the original sum and the computed interest, but plaintiffs remitted the interest, there was no reversible error. 2. Building and construction contracts, § 104*—what are questions for jury in action on contract requiring repair of alley paving. In an action by a contractor on a building contract, under which plaintiffs were to restore any places in an alley pavement which were disturbed or broken in the construction of the alley, held that whether the work in repairing the alley paving was well done and whether the charge for the additional paving was reasonable were questions for the jury. 3. Building and construction contracts, § 104*—what are questions for jury in action on building contract. In an action on a building construction contract, held, on conflicting evidence, that the questions of reasonableness of charges for pumping of water out of the basement of the building and for retarding the work were for the jury. 4. Building and construction contracts, § 104*—when allowance of charge for construction of temporary roof is question for jury. In an action on a. building contract, held, on conflicting evidence, that the allowance of a charge for the construction of a temporary roof was a question for the jury. 5. Building and construction contracts, § 104*—when compliance with construction contract question for jury. In an action on a building contract, held, on conflicting evidence, that it was a question for the jury whether plaintiffs had complied with the contract. 6. Building and construction contracts, § 103*—when shown that owners permitted work on building without objection. In an action on a building construction contract, evidence held sufficient to show that defendant owners permitted work to proceed on the building without objection as to its kind' or quality.